EXHIBIT 10.7
Summary of Senior Vice President, Worldwide Sales, Cash Bonus Arrangement
The following is a summary of the terms of the cash bonus arrangement between
Mindspeed Technologies, Inc. (the “Company”) and Gerald J. Hamilton, Senior Vice
President, Worldwide Sales. Mr. Hamilton is eligible to receive a cash bonus
based on his level of achievement of his weighted goals previously established
by the Compensation and Management Development Committee of the Company’s Board
of Directors (the “Compensation Committee”), which may include fiscal year
revenue, design win execution, budget reduction or other goals.
The Compensation Committee approves the amount of the cash bonus for
Mr. Hamilton on a semi-annual basis. If Mr. Hamilton achieves 100% of his
overall goals in a given fiscal year, he is eligible to receive a cash bonus in
an amount equal to 55% of his base salary for such fiscal year. The Compensation
Committee may award Mr. Hamilton a cash bonus in excess of such amount in the
event that he achieves greater than 100% of his overall goals. The cash bonus
arrangement between the Company and Mr. Hamilton does not have a maximum amount
or cap.

